Citation Nr: 1111717	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  06-12 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine with paracentral disc herniation at L4 to L5 with radiculopathy to the left lower extremity.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The Veteran had twenty years of active and honorable service, dating from August 1981 to August 2001.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a February 2004 rating decision of the Huntington, West Virginia Regional Office (RO).  The Veteran is an employee of the RO in Roanoke, Virginia.

This appeal was previously before the Board in January 2010, at which time a decision denying the Veteran's claim for service connection for degenerative disc disease of the lumbar spine with paracentral disc herniation at L4 to L5 with radiculopathy to the left lower extremity was issued.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2010, the Court issued an order to vacate and remand the January 2010 Board decision for action consistent with a November 2010 Joint Motion.  The appeal has now been returned to the Board for action consistent with the Joint Motion. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has developed a low back disability as a result of active service.  He notes that he was treated for low back pain following a parachute jump in 1994.  The Veteran also notes that he was involved in a motor vehicle accident during service in 2000 and that service connection has been established for other residual injuries as a result of this accident.  The Veteran believes that his current back disability is related to either the 1994 parachute jump incident, the cumulative effect of many other jumps, or the 2000 motor vehicle accident. 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

As part of the duty to assist, the Veteran was provided a VA examination of his back in January 2004.  However, the examiner did not provide an opinion regarding the etiology of the Veteran's lumbar spine disability.  

Therefore, the RO forwarded the Veteran's claims folder to a VA examiner in order to obtain an opinion as to the etiology of the Veteran's lumbar spine disability.  The RO tabbed several items of evidence for the examiner to review and to provide comments.  After completing this review in January 2006, the examiner expressed an opinion that the Veteran's current lumbar spine disability was not related to active service, to include the bad parachute landing and automobile accident during service.  This was the only medical opinion of record, and the Board relied on it to deny the Veteran's claim.  

The Joint Motion argues that the action the RO took to tab certain items of evidence that were all unfavorable to the Veteran was impermissibly misleading.  It requests that a new opinion be obtained with, if necessary, a new examination.  

As it has been more than seven years since the Veteran's last VA examination, and in order to provide the Veteran an opportunity to relate his contentions directly to the VA examiner who will be providing the opinion, the Board believes that it is appropriate to schedule an additional examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination of his lumbar spine.  The claims folder must be provided to the examiner for use in the study of this case.  All indicated tests and studies should be conducted.  After the completion of the examination and review of the evidence, the examiner should provide the following opinions:

a) Does the Veteran have a current chronic disability of the lumbar spine?  If so, what is the diagnosis of this disability? 

b) If the Veteran is determined to have a current chronic disability of the lumbar spine, is this disability in whole or in part congenital? 

c) As to any acquired lumbar spine disability, is it as likely as not (50 percent probability or more) that it was incurred in or aggravated (permanently made worse) as a result of incidents or injuries during active service, to include but not limited to the 1994 parachute jump, the cumulative effect of his parachute jumps, or the 2000 motor vehicle accident? 

d) As to any congenital lumbar spine disability, is it as likely as not that any incidents or injuries during active service, to include but not limited to the 1994 parachute jump, the cumulative effect of his parachute jumps, or the 2000 motor vehicle accident, resulted in aggravation of the congenital disability by a superimposed disability? 

The reasons and bases for all opinions should be noted in full.  The Veteran's lay statements must be addressed, as well as the other lay statements of record such as the January 2011 statement of the Veteran's former wife.  If the examiner is unable to provide the requested opinion without resorting to speculation, this should be noted, and the reasons and bases for this opinion should be provided.  Any evidence that would enable the examiner to provide the opinion if obtained should be identified. 

2. In the event that the Veteran fails to report for the examination requested above, the claims folder must still be forwarded to a VA orthopedic examiner.  This examiner should review the claims folder, and then provide all of the opinions exactly as requested above. 

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action until otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


